IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF THE PARENTAL                          No. 68469
                RIGHTS AS TO K.M.C. AND M.M.C.,
                A/K/A M.D., MINORS.

                CLARK COUNTY DEPARTMENT OF                                 FILED
                FAMILY SERVICES,                                           APR 1 5 2016
                Appellant,
                vs.                                                                ND,EMAN
                                                                                   EPE..Q0
                KRYSTAL D.; AND WILL C.,
                Respondents.




                                        ORDER OF AFFIRMANCE
                            This is an appeal from a district court order denying a petition
                to terminate parental rights. Eighth Judicial District Court, Family
                Division, Clark County; Cynthia N. Giuliani, Judge.
                            K.M.C. was initially removed from respondents' care in May
                2012, and was reunified in March 2013. Later that March, however,
                Krystal D. gave birth to M.M.C. and both tested positive for
                methamphetamine. As a result, K.M.C. and M.M.C. were removed from
                respondents' care. The main concern regarding respondents' parenting
                was their drug use. Will C. engaged in his case plan, attended substance
                abuse treatment programs, attended parenting classes, and submitted
                drug tests as required by appellant. Except for one relapse in the summer
                of 2014, Will C.'s drug test results showed no recent drug use and he
                testified that he was not using drugs and had a strong support system in
                place to maintain his sobriety. He also generally maintained employment
                and consistently visited the children. At the termination hearing, the
SUPREME COURT
        OF
     NEVADA


(0) I947A

                                                                              t,i0-   M 1    \-
                  district court found that appellant had failed to establish parental fault
                  grounds as to Will C. by clear and convincing evidence and denied the
                  petition. This court reviews questions of law de novo and will uphold
                  district court factual findings when they are supported by substantial
                  evidence. In re Parental Rights as to A.L., 130 Nev., Adv. Op. 91, 337 P.3d
758, 761 (2014).
                                Appellant first argues that the district court erred because it
                  did not address in its order the presumption of token efforts in NRS
                  128.109(1)(a) (1999), which is triggered when the child has been removed
                  from his or her home under NRS Chapter 432B and resided outside of the
                  home for 14 of 20 consecutive months.' Because appellant did not cite
                  NRS 128.109(1)(a) (1999) or otherwise reference or invoke this
                  presumption in either its petition or at the termination hearing, appellant
                  failed to properly raise this issue in the district court and we need not
                  consider it on appea1. 2 Old Aztec Mine, Inc. u. Brown, 97 Nev. 49, 52, 623
P.2d 981, 983 (1981) ("A point not urged in the trial court, unless it goes to
                  the jurisdiction of that court, is deemed to have been waived and will not
                  be considered on appeal."); see In re A.S., 134 Cal. Rptr. 3d 664, 669 (Ct.



                         'Because the district court independently determined that it was in
                  thefl children's best interest to terminate respondents' parental rights, any
                  error by the district court in failing to apply the best-interest presumption
                  in NRS 128.109(2) (1999) does not affect the outcome of this appeal.
                  Similarly, the district court's failure to enter specific written findings of
                  neglect as to Krystal D. is inconsequential to the outcome of this appeal,
                  as the district court found other parental fault grounds as to Krystal D.

                        2 The
                            district court noted that the children had not been out of the
                  home for 14 consecutive months, but made no express determination
                  under NRS 128.109 (1999).

SUPREME COURT
        OF
     NEVADA
                                                        2
KO) 1947A    e,
                App. 2011) (holding that child welfare agency forfeited the application of a
                statutory presumption when it did not cite to the presumption or argue to
                the district court that the presumption applied); see also In re KR., 233
P.3d 746, 751 (Kan. Ct. App. 2010) (explaining that reliance on a
                presumption of parental unfitness without pretrial notice that the State
                would invoke the presumption was improper).
                            Appellant next asserts that the district court erred when it
                determined that it was barred from considering testimony presented at
                the termination hearing regarding two physical altercations between
                respondents. Although the district court was not barred from considering
                this testimony, appellant has failed to develop any argument addressing
                how this testimony was directly relevant to any particular ground of
                parental unfitness and thus that this issue warrants reversal.       See NRS
                128.105(2) (1999). These incidents were not adjudicated in the NRS
                Chapter 432B proceeding, and addressing domestic violence was not part
                of respondents' case plans.     See NRS 128.105(2) (1999). Additionally,
                contrary to appellant's assertions, the record demonstrates that the
                district court considered the NRS 128.106 factors to the extent that they
                were relevant. See In re J.D.N., 128 Nev., Adv. Op. 44, 283 P.3d 842, 850
                (2012) (providing that the district court need not expressly refer to
                statutory factors when the order demonstrates that the district court
                considered the appropriate factors). Appellant's remaining arguments
                lack merit as substantial evidence supports the district court findings. 3 In



                      3Appellant's  termination petition and the district court's order only
                reference NRS 128.014 (defining a neglected child) without reference to
                NRS 128.105(2)(b) (1999) (identifying neglect as a parental fault ground).
                Because the district court order resolves the allegation of neglect as to Will
SUPREME COURT
                                                                     continued on next page...
         OF
      NEVADA

                                                      3
1.0) I947A
                re Parental Rights as to A.L., 130 Nev., Adv. Op. 91, 337 P.3d at 761.
                Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                             Hardesty



                                                             Saitta




                cc:   Hon. Cynthia N. Giuliani, District Judge, Family Court Division
                      Clark County District Attorney/Juvenile Division
                      Christopher R. Tilman
                      Special Public Defender
                      Eighth District Court Clerk




                ...continued
                C. that was presented in appellant's petition, the district court did not err
                when it did not explicitly reference NRS 128.105(2)(b) (1999).

SUPREME COURT
     OF
   NEVADA
                                                      4
(0) 194Th e